DETAILED ACTION
The applicant’s amendment filed on September 29, 2021 was received.  New claims 6-20 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (U.S. Pub. No. 2013/0164614A1, already of record) in view of Kawaguchi et al. (hereinafter “Kawaguchi”) (U.S. Pub. No. 2016/0093859A1, already of record).
Regarding claim 1, Uemura teaches a battery electrode comprising a current collector 3 coated with a conductive composition 2 (intermediate layer) and an active material layer 1 wherein the conductive composition improves adhesion properties to the active material layer (see paragraphs 39 and 46; FIG. 1).  The conductive composition for coating the current collector comprises a vinylsilane copolymer, a polycarboxylic acid, and a conductive auxiliary (conductive particles) (see paragraph 
Uemura is silent as to at least a portion of an end edge of the intermediate layer not covered with the active material layer, and wherein the intermediate layer has a higher mass content of the insulating particles in a region not covered with the active material layer then a mass content of the insulating particles in a region covered with the active material layer.
Kawaguchi teaches a positive electrode 10 comprising a positive composite layer 12, a positive electrode current collector 11, and an intermediate layer 15 interposed between the positive electrode current collector 11 and the positive composite layer 12 in a layered structure.  The intermediate layer 15 is disposed in such a manner that its edge projects from the positive composite layer 12 to form an exposed portion 15a (at least a portion of an end edge of the intermediate layer not covered with the active material layer) (see paragraph 66; FIG. 5).  A thickness D1 of a layer at the exposed portion 15a of the intermediate layer 15 is set to be greater than a thickness D2 of a layer at the non-exposed portion 15b, thus securely suppressing the peeling-off and slippage of the positive composite layer 12 from positive electrode current collector 11 (see paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the structure of the intermediate layer of Kawaguchi to the conductive composition of Uemura in order to further suppress the peeling-off and slippage of the positive composite layer 12 from positive electrode current collector 11.

Regarding claim 2, Uemura teaches that the conductive auxiliary may include conducting carbon materials (see paragraph 126) and that the insulating filler may include alumina (see paragraph 164).
Regarding claim 3, Uemura teaches that the conductive composition for coating the current collector may further include a surfactant (aggregation inhibitor) (see paragraph 170).
Regarding claims 4 and 5, Uemura teaches that the battery electrode may be utilized in the construction of a lithium-ion battery cell comprising a positive electrode and a negative electrode which are layered together with a separator and disposed in an aluminum laminate cell (see paragraph 239).

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (hereinafter “Miyazaki”) (U.S. Pub. No. 2013/0089781A1) in view of Kawaguchi et al. (hereinafter “Kawaguchi”) (U.S. Pub. No. 2016/0093859A1, already of record).
Regarding claims 1 and 4, Miyazaki teaches an electrode assembly 1 for an electric storage device including a positive electrode 2, a negative electrode 3, and a separator 4 disposed between the positive electrode 2 and the negative electrode 3, wherein at least one of the positive electrode 2 and the negative electrode 3 includes a current collector, an active material layer formed on at least one face of the current collector, and undercoat layers 7a, 7a’, 7b and 7b’ (intermediate layer) formed between the current collector and the active material layer (see paragraph 57).  Each undercoat layer includes an organic binder 71 and conductive additive 72 (conductive particles) (see paragraphs 68 and 69).  Each undercoat layer further includes an insulating inorganic agent 73 (insulating particles) having a larger particle size than the conductive additive (see paragraph 70).  
Miyazaki is silent as to at least a portion of an end edge of the intermediate layer not covered with the active material layer, and wherein the intermediate layer has a higher mass content of the insulating particles in a region not covered with the active material layer then a mass content of the insulating particles in a region covered with the active material layer.
Kawaguchi teaches a positive electrode 10 comprising a positive composite layer 12, a positive electrode current collector 11, and an intermediate layer 15 interposed between the positive electrode current collector 11 and the positive composite layer 12 in a layered structure.  The intermediate layer 15 is disposed in such a manner that its edge projects from the positive composite layer 12 to form an exposed portion 15a (at 
It is understood that in the combination of Kawaguchi with Miyazaki, wherein Kawaguchi teaches that the exposed portion 15a of the intermediate layer 15 has a width S1 (see paragraph 67), that owing to the increased thickness of the exposed portion 15a relative to the non-exposed portion 15b, that a greater mass of the insulating inorganic agent 73 of Miyazaki would be found in the exposed portion 15a than in a section of the non-exposed portion 15b having an equal width S1 (the intermediate layer has a higher mass content of the insulating particles in a region not covered with the active material layer then a mass content of the insulating particles in a region covered with the active material layer).
Regarding claim 2, Miyazaki teaches that the conductive additive 72 may include carbon materials (see paragraph 96). Miyazaki further teaches that the insulating inorganic agent 73 may comprise a metal oxide such as alumina (see paragraphs 101 and 105).
Regarding claim 5, Miyazaki teaches that the electrode assembly 1 may be placed in an aluminum case together with an electrolyte (see paragraph 196).
Regarding claims 6-13, Miyazaki teaches that the insulating inorganic agent 73 is preferably used in a content in a range of 10 to 75 mass % based on all the materials for the undercoat layer (see paragraph 106).  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claims 14-20, Miyazaki teaches that the particle size of the insulating inorganic agent 73 is 0.1 to 3 μm (see paragraph 110).  As above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	The mass content of the insulating filler at the exposed portion is equal to the mass content of the insulating filler at the non-exposed portion.  That is, the 

In response to Applicant’s arguments, please consider the following comments:
A)	Applicant’s argument appears to be premised on an exceptionally narrow interpretation of the term “mass content” in which “a higher mass content of the insulating particles”, as recited in claim 1, requires a higher mass percentage of the insulating particles.  The Office does not agree with Applicant’s interpretation, and instead believes that the term “mass content” is broad enough to encompass a multitude of different values, including total mass and mass per unit area, both of which would be increased in a region having increased thickness relative to another lower thickness region, as is the case in the combination of Uemura and Kawaguchi.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727